               Case 3:19-bk-31721-SHB                           Doc 5 Filed 05/31/19 Entered 05/31/19 09:01:05                   Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Billy Joe Johnson
                           First Name                       Middle Name              Last Name

 Debtor 2                  Krista Leann Johnson
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         ORNL FCU                                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2017 Chevrolet Silverado 20,000                   Reaffirmation Agreement.
    property              miles
                                                                            Retain the property and [explain]:
                          Vin No. 1GCVKPEH4HZ299037
    securing debt:                                                        Debtors will continue to make payments


    Creditor's         Private National Mortgage                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        212 Railroad Street Lake City,                    Reaffirmation Agreement.
    property              TN 37769 Anderson County                          Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments


    Creditor's         Professional Finance Services                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2015 Nissan Quest 88,000 miles                    Reaffirmation Agreement.
    property              Vin No. JN8AE2KP3F9125420                         Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:19-bk-31721-SHB                              Doc 5 Filed 05/31/19 Entered 05/31/19 09:01:05                                Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Billy Joe Johnson
 Debtor 2      Krista Leann Johnson                                                                  Case number (if known)


     securing debt:                                                       Debtors will continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Billy Joe Johnson                                                        X /s/ Krista Leann Johnson
       Billy Joe Johnson                                                               Krista Leann Johnson
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        May 30, 2019                                                     Date    May 30, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 3:19-bk-31721-SHB         Doc 5 Filed 05/31/19 Entered 05/31/19 09:01:05             Desc
                               Main Document     Page 3 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                               Eastern District of Tennessee

     IN RE:                                              * CASE NO.:
                                                         *
     Billy Joe Johnson,                                  *
     and                                                 * CHAPTER: 7
     Krista Leann Johnson,                               *
                                                         *
            Debtors                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtors'
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office           Billy & Krista Johnson            Charles Braden
Howard H. Baker, Jr., U.S.      212 Railroad Street               704 High Avenue
Courthouse                      Rocky Top, TN 37769               Lake City TN 37769
800 Market Street Ste 114
Knoxville, TN 37902


ORNL FCU                        Private National Mortgage         Professional Finance Services
PO Box 365                      PO Box 514387                     PO Box 811
Oak Ridge TN 37831              Los Angeles CA 90051              Spartanburg SC 29304


                                             Dated: 5/31/2019

                                              /s/ Zachary S. Burroughs 025896
                                             /s/ Joseph D. McReynolds 028229
                                             Zachary S. Burroughs 025896,
                                             Joseph D. McReynolds 028229
                                             Attorneys for Debtors
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
